 
 
Exhibit 10.7

AMENDATORY AGREEMENT


AMENDATORY AGREEMENT dated as of November 18, 2009, by and between NATIONAL PENN
BANK, a national banking association ("Employer"); and DONALD P. WORTHINGTON
("Employee").


BACKGROUND


1.           Employee is presently employed as an executive officer of Employer,
pursuant to an employment agreement with Employer dated September 24, 2002 (the
“Employment Agreement”), which amends and incorporates by reference an
employment agreement dated July 1, 2001 (the “Original Employment Agreement”).


2.           Employer and Employee desire to amend various sections of the
Employment Agreement as set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, Employer and Employee agree as follows:


1.           Background.  The matters set forth in the "Background" section of
this Amendatory Agreement are incorporated by reference herein.


2.           Amendment to Term of Agreement Provision.  Section 8 of the
Employment Agreement is hereby amended to read in its entirety as follows:


“8.  If the Employment Agreement referenced in Paragraph 1 of this Agreement, as
amended and supplemented by this Agreement, is not terminated on or before March
24, 2010, then, on such date, the term of this Agreement shall be automatically
extended by adding two years to the term so that the term shall then end on
March 24, 2012.”


3.           Amendment to Automobile Provision.  Section 6.E. of the Original
Employment Agreement is hereby deleted and replaced in its entirety by the
following:


“6.E.   Executive shall be entitled to the receipt of an automobile allowance,
in such amount as shall be determined by Employer from time to time, but in no
event less than $750.00 per month.”


4.           Amendment to Severance Provision.  Section 7.A. of the Original
Employment Agreement is hereby deleted and replaced in its entirety by the
following:


“7.A.  Termination Without Cause.  Employer may terminate Employee’s
employment at any time without cause (as defined in Section 8 hereof).  In such
event, the Employer shall continue to pay the Employee his base salary through
March 24, 2012.”

 
 

--------------------------------------------------------------------------------

 



5.           Ratification.  As amended hereby, the Employment Agreement is
hereby ratified, confirmed and approved.


6.           Governing Law.  This Amendatory Agreement shall be governed by and
construed in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.


IN WITNESS WHEREOF, the parties hereto have executed this Amendatory Agreement
as of the date first above written.
 

 

       
NATIONAL PENN BANK
                           
Attest:
/s/ Scott V. Fainor
 
By:
/s/ Glenn E. Moyer
 
Name:
Scott V. Faino
   
Name:
Glenn E. Moyer
 
Title:
President & CEO
   
Title:
Chairman
                         
 
Witness:
/s/ Glenn E. Moyer
   
/s/ Donald P. Worthington
       
Donald P. Worthington



 
 

--------------------------------------------------------------------------------
